DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surawski USPA 2010/0155046 A1.
Regarding claim 1, Surawski discloses a fuel tank inerting system comprising: an air flow (Abstract); and at least one air separating module configured to separate an inert gas from the air flow (Abstract), wherein the air flow is cooled within a heat exchanger prior to being provided to the air separation module (see figures: HX) and a fluid arranged in a heat transfer relationship with the air flow within the heat exchanger is not RAM air (paragraph 14: ambient or another cooled air source). 
Regarding claim 5, Surawski discloses a bypass conduit extending parallel to the heat exchanger, the bypass conduit being configured to provide flow path for the air flow around the heat exchanger (figure 1A: 40). 
Regarding claim 6, Surawski discloses a valve operable to control a flow of the air flow into the bypass conduit (figure 1A: 45). 
Regarding claim 7, Surawski discloses a sensor associated with the air separating module and operably coupled to the valve (paragraph 15). 
Regarding claims 8 and 9, Surawski discloses that if a temperature sensed by the sensor is below a desired threshold, the valve is operated to direct at least a portion of the air flow through the bypass conduit, and if a temperature sensed by the sensor is above a desired threshold, the valve is operated to limit air flow through the bypass conduit (paragraph 15). Furthermore, the apparatus of Surawski is structurally capable of performing these steps. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Surawski USPA 2010/0155046 A1 in view of Manatt USPN 4,556,180.
Surawski is relied upon as above.
Regarding claims 2-4, Surawski does not expressly state that the fluid arranged in a heat transfer relationship with the air flow is cabin recirculation or exhaust air, or wherein the fluid arranged in a heat transfer relationship with the air flow is conditioned environmental control system outlet air. However, Surawski discloses that the cooling air source is either ambient or another cooled air source within an aircraft (paragraph 14). It therefore would have been obvious to one having ordinary skill in the art to have the cooling air be from a cooling source such as from a heat exchanger of an environmental control system of an aircraft or cabin air, since such sources are well-known cooling means (for example, see Manatt column 3, lines 28-43). MPEP 2144.03 (A-E). 

Conclusion
This is a Divisional of applicant's earlier Application No. 15/208,139.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776